EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhigang Ma, Reg. No. 76,258 on September 7, 2022.

The application has been amended as follows: 
In claim

1.	(Currently Amended) A method comprising, by one or more computing processors:
receiving a media content for delivery to a first user, wherein the media content is associated with a priority level; 
determining a filter level for providing a notification associated with the media content based on context information associated with the first user, wherein the context information is determined based on one or more multimodal signals from a client device associated with the first user, wherein the context information comprises attention-context information indicating the first user's current engagement with the client device, wherein the filter level specifies a delivery limit for providing the notification associated with the media content to the first user; 
determining a delivery level for providing the notification associated with the media content based on the priority level of the media content and the filter level, wherein the delivery level characterizes an intensity of a visual level and an intensity of an audio level of the notification, and wherein the delivery level has an inverse relationship with the filter level; and 
instructing the client device to present the notification associated with the media content to the first user, wherein the notification is rendered in one or more modalities determined based on the delivery level for the media content.
2.	(Original) The method of Claim 1, further comprising:
determining whether the received media content should be delivered to the first user based on the priority level associated with the media content.

3.	(Original) The method of Claim 1, further comprising:
determining, based on the delivery level for the media content, an intensity for each of the one or more modalities, wherein the notification is rendered in the one or more modalities corresponding to their respective intensities.

4.	(Previously Presented) The method of Claim 3, wherein the intensity for each of the one or more modalities comprises one or more of a low intensity, a moderate intensity, or a high intensity.

5.	(Original) The method of Claim 1, wherein the client device is a pair of smart glasses, a virtual-reality device, or an augmented-reality device.

6.	(Original) The method of Claim 1, wherein the media content comprises one or more of text, an image, a video clip, an audio clip, or a voice utterance.

7.	(Original) The method of Claim 1, wherein the media content originates from a second user, and wherein the priority level associated with the media content is determined based on a degree of separation between the first user and the second user within an online social network.

8.	(Previously Presented) The method of Claim 1, further comprising:
determining the attention-context information based on optical signals from the client device.

9.	(Previously Presented) The method of Claim 1, wherein the context information associated with the first user further comprises physio-social context information, and wherein the method further comprises:
determining the physio-social context information based on human detection around the first user, wherein the human detection is based on one or more of facial recognition or speech recognition.

10.	(Original) The method of Claim 1, wherein the one or more modalities comprise one or more of a text modality, an imagery modality, a video modality, an XR modality, a sound modality, a voice modality, or a light modality.

11.	(Original) The method of Claim 1, wherein the delivery level comprises one or more of a visual-only level, a visual-forward level, an auditory-forward level, or an auditory-only level.

12.	(Original) The method of Claim 11, wherein the visual-only level corresponds to rending the notification only in a visual modality, and wherein the visual modality comprises one or more of a text modality, an imagery modality, a video modality, an XR modality, or a light modality.

13.	(Original) The method of Claim 11, wherein the visual-forward level corresponds to rending the notification in at least a first modality and a second modality, and wherein the first modality is associated with a high intensity and the second modality is associated with a moderate intensity.

14.	(Original) The method of Claim 13, wherein the first modality comprises one or more of a text modality, an imagery modality, a video modality, an XR modality, or a light modality, and wherein the second modality comprises one or more of a sound modality or a voice modality.

15.	(Original) The method of Claim 11, wherein the auditory-forward level corresponds to rending the notification in at least a first modality and a second modality, and wherein the first modality is associated with a moderate intensity and the second modality is associated with a high intensity.
16.	(Original) The method of Claim 15, wherein the first modality comprises one or more of a text modality, an imagery modality, a video modality, an XR modality, or a light modality, and wherein the second modality comprises one or more of a sound modality or a voice modality.

17.	(Original) The method of Claim 11, wherein the auditory-only level corresponds to rending the notification only in an auditory modality, and wherein the auditory modality comprises one or more of a sound modality or a voice modality.

18.	(Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
receive a media content for delivery to a first user, wherein the media content is associated with a priority level; 
determine a filter level for providing a notification associated with the media content based on context information associated with the first user, wherein the context information is determined based on one or more multimodal signals from a client device associated with the first user, wherein the context information comprises attention-context information indicating the first user's current engagement with the client device, wherein the filter level specifies a delivery limit for providing the notification associated with the media content to the first user; 
determine a delivery level for providing the notification associated with the media content based on the priority level of the media content and the filter level, wherein the delivery level characterizes an intensity of a visual level and an intensity of an audio level of the notification, and wherein the delivery level has an inverse relationship with the filter level; and 
instruct the client device to present the notification associated with the media content to the first user, wherein the notification is rendered in one or more modalities determined based on the delivery level for the media content.

19.	(Currently Amended) A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:
receive a media content for delivery to a first user, wherein the media content is associated with a priority level; 
determine a filter level for providing a notification associated with the media content based on context information associated with the first user, wherein the context information is determined based on one or more multimodal signals from a client device associated with the first user, wherein the context information comprises attention-context information indicating the first user's current engagement with the client device, wherein the filter level specifies a delivery limit for providing the notification associated with the media content to the first user; 
determine a delivery level for providing the notification associated with the media content based on the priority level of the media content and the filter level, wherein the delivery level characterizes an intensity of a visual level and an intensity of an audio level of the notification, and wherein the delivery level has an inverse relationship with the filter level; and 
instruct the client device to present the notification associated with the media content to the first user, wherein the notification is rendered in one or more modalities determined based on the delivery level for the media content.

20.	(Previously Presented) The method of Claim 1, wherein the intensity of the visual level is determined from among a plurality of intensities of the visual level, wherein the intensity of the audio level is determine from the plurality of intensities of the audio level, wherein the pluralities of intensities of the visual level or audio level comprise a low intensity, a moderate intensity, and a high intensity, and wherein the inverse relationship characterized by the delivery level is determined based on a first intensity of the plurality of intensities of the visual level as the intensity of the visual level and a second intensity of the pluralities of intensities of the audio level as the intensity of the audio level.

21.	(Previously Presented) The method of Claim 1, wherein the filter level comprises no filter, low filter, moderate filter, high filter, or everything-off filter. 

22.	(Cancelled) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 7, 2022